Citation Nr: 1401578	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a nonverbal learning disability.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active duty service from June 1984 until July 1984 and from March 1986 until May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board previously considered the appeal in September 2010 and remanded the claims for additional development.  The Appeals Management Center (AMC) completed all requested development, but continued the denial of the benefits sought. 

The appeal initially included a claim for service connection for an acquired psychiatric disorder (previously characterized as severe depression).  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  During the pendency of the appeal, the RO granted service connection for dysthymic disorder and generalized anxiety disorder in a March 2012 rating decision.  The RO notified the Veteran that this was a full grant of the benefit sought on appeal.  Because the Veteran has not filed a notice of disagreement pertaining to this rating determination, this issue is not before the Board for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C.A. § 7105 , a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimants filing of a substantive appeal after an Statement of the Case is issued by VA). 

The Virtual VA and VBMS folders have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.

Although the Veteran was afforded a VA examination in December 2011, the Board is of the opinion that another VA examination is necessary.  Specifically, the December 2011 VA examiner concluded that the learning disorder, not otherwise specified, was developmental in nature and preexisted the Veterans service.  The examiner further opined that it was not at least as likely as not aggravated by the Veteran's service.  No rationale was provided other than that by definition learning disorders have their onset in childhood.  

Although the December 2011 VA examiner indicated the condition was developmental in nature, it is unclear whether the Veteran's learning disorder is considered a congenital or developmental defect or disease.  

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms.  Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question.  Id.  

In the present case, the Veteran has asserted that his learning disability worsened during his service.  He further submitted a June 2006 report from a private physician that noted that the Veteran had depression and a learning disability and indicated the Veteran had applied for benefits given "the apparent worsening of his learning disability in the setting of boot camp."  As there is some evidence that suggests the learning disability was not static in nature, it raises the question as to whether the learning disability is a disease or a defect under the law.  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009)(noting that under the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be "more or less" static and immutable).

Therefore, the examiner is requested to offer an opinion regarding: (i) whether the learning disorder constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.

Additionally, during the pendency of the appeal, the RO granted service connection for dysthymic disorder with generalized anxiety disorder.  A September 2001 private record noted that the Veteran's depression serves to exacerbate the cognitive difficulties.  While on remand, the examiner should be asked about the relationship, in any, between the dysthymic disorder and the learning disorder.  See 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the examiner who conducted the December 2011 VA examination, if available, and request that he provide an addendum to his examination report.  If the examiner who conducted the December 2011 examination is no longer available, another examiner should be consulted.  If the examiner deems another examination is necessary, schedule the Veteran for a VA examination.  Upon review of the entire claims file the examiner should provide an opinion as to the following:

a) Does the learning disorder, not otherwise specified constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

b) If the Veteran's learning disorder is considered a defect, was there any superimposed disease or injury in connection with the congenital defect? 

c) If the examiner finds that the Veteran's learning disorder is a disease, then is it at least as likely as not (a 50 % or greater probability) that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

d) If the examiner finds that the Veteran's learning disorder is a disease, then is it at least as likely as not (a 50 % or greater probability) that it was aggravated by his service-connected dysthymic disorder with generalized anxiety disorder?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


